Contrary to the opinion of the majority, there is some evidence of lack of due care on the part of the clerks and agents in neglecting to watch and see that no such attractive toy, exhibited for sale, was used by an irresponsible child in the store to the peril of the invited customers.
The order by the trial court granting the new trial was general. It does not state for what reason or upon what grounds it was granted. In such case, this court should not say that the trial court abused its discretion. *Page 646 
This court has always been reluctant to set aside the action of the trial court in granting a new trial on general grounds. Thamv. Steeb Shipping Co., 39 Wash. 271, 81 P. 711; Funk v.Horrocks, 99 Wash. 397; 169 P. 805; Danielson v. CarstensPacking Co., 115 Wash. 516, 197 P. 617; Getty v. Hutton,110 Wash. 429, 188 P. 497.
I can see no reason for disturbing the order of the trial court granting a new trial, and it should be affirmed.
MILLARD, J., concurs with HOLCOMB, J.